Citation Nr: 1601533	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-35 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for an acquired psychiatric disorder, prior to March 23, 2011.

2.  Entitlement to an increased evaluation in excess of 70 percent for an acquired psychiatric disorder, beginning from March 23, 2011.

3.  Entitlement to an increased evaluation in excess of 40 percent for status post vagotomy and pyloroplasty for gastric ulcer, prior to February 3, 2015.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1958 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran was scheduled for a videoconference Board hearing on December 2, 2015.  The Veteran cancelled his request for a hearing in November 2015.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d)(2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Prior to March 23, 2011, the Veteran's acquired psychiatric symptoms manifested in no more than occupational and social impairment with occasional decrease in work efficiency.

2.  Beginning from March 23, 2011, the Veteran's acquired psychiatric symptoms did not produce total occupational and social impairment.

3. The Veteran's gastrointestinal disability has been has been manifested by abdominal pain, reflux, sleep disturbance caused by esophageal reflux, anemia, nausea, vomiting, and diarrhea; such disability more nearly approximates severe postgastrectomy syndromes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for an acquired psychiatric disorder, prior to March 23, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).

2. The criteria for a rating in excess of 70 percent, for an acquired psychiatric disorder for the period beginning from March 23, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2015).

3.  The criteria for the assignment of a 60 percent rating, but not higher, for status post vagotomy and pyloroplasty for gastric ulcer have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.110 Diagnostic Codes (DC) 7308, 7348 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in November 2007, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The November 2007 VCAA letter was sent prior to the rating decision in January 2008.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs), VA treatment records, and private medical records are also associated with the claims file.  Social Security Administration (SSA) records have also been received.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In February 2015, VA provided the Veteran with examinations and obtained a medical opinion addressing the extent of the Veteran's psychological disorder, and status post gastric ulcer and the impact of those disabilities to the Veteran's daily activities.  At the February 2015 VA examinations the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's psychological disorder, and status post gastric ulcer, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

The Veteran has been assigned a 10 percent disability rating effective from December 1986, a 30 percent disability rating effective September 2007, and a 70 percent rating effective March 2011. The Veteran submitted a claim for increase in September 2007, and seeks the maximum rating for the entire appeal period.

The Veteran's generalized anxiety disorder is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9400.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, 9400.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9400.  The criteria for a 70 percent rating for an acquired psychiatric disorder are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9400.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

In November 2007 the Veteran underwent a VA mental disorders examination.  The examiner noted a review of the Veteran's prior VA examinations, and VA treatment.  The Veteran reported nervous difficulties, which took the form of excess worry, that he felt tense and restless all the time, was unable to sit still, fatigues easily, and is bothered by his mind going blank when he is unable to concentrate.  The Veteran reported that occasionally when driving he will forget where he is going, and will even forget to stop at red lights.  The Veteran stated that he suffers from irritability, and noted that he has alienated his two children from a prior marriage.  The Veteran stated that he suffers from muscular tension, and excessive sweating, noting that he wakes up at night to change his t-shirt.  The Veteran also relayed that sleep is a chronic and constant problem.  The Veteran reported that he was retired on disability for the past eight years and stated that he received Social Security disability.  The Veteran stated that he previously had a drinking problem but has not drunk in over thirty years.  The Veteran stated that he has been married for many years, is appreciative of his wife, but nevertheless still has episodes of irritability.  

A mental status evaluation revealed: intact speech with appropriate and informative answers, history of excessive worry with accompanying difficulty concentrating, muscular tension, inability to control his worries, difficulty sleeping, excess irritability, and difficulty with concentration and easy fatigability.  The Veteran was not currently taking any medications, and had orientation and intellectual functioning intact.  The Veteran did not suffer from delusions or hallucinations and was not depressed, nor suicidal.  The examiner also deemed that the Veteran had fair judgment and insight.  The Veteran was diagnosed with generalized anxiety disorder, was deemed capable of managing his own funds, assessed with a GAF of 70, and was found to be able to conduct the activities of daily living with only minimal interference.  

A VAMC medical note from February 2011 is of record.  The Veteran reported worsened tremors.  The Veteran stated that his tremor is worst in the morning, and that he has particular trouble holding items.  The Veteran stated that he has always had some issue with eating and manual tasks but at times it worsens.  The Veteran stated that his tremor is worse at home as opposed to in public and that when he is angry, nervous, or upset his tremors are problematic.  The neurology consult revealed that the Veteran was fully alert and oriented, followed all commands, and was appropriately interactive.  

A February 2011 psychology outpatient note is associated with the record.  The Veteran initially told medical staff that he was unhappy with his quality of life, had depressed mood, and anxiety, was under financial stress, and frustrated with the VA claims process.  The Veteran also stated that his longstanding tension with his son limited his ability to see his grandchildren.  The Veteran stated that his worsened tremor caused him embarrassment and anger.  The Veteran endorsed dysphoria/sad mood, anhedonia, restlessness, sleep disturbance, and concentration problems.  The Veteran noted a history of panic attacks but denied recent panic symptoms.  The examiner noted that the Veteran mentioned potential traumatic situations from in-service, but that the Veteran did not appear to meet the diagnostic criteria for PTSD.  The Veteran reported a history of having difficulty getting along with others, but stated that he had a good relationship with his wife and his next door neighbor.  The Veteran stated that he was an avid reader but that recently he had difficulty reading because it caused him to fall asleep.  The Veteran stated that in warm weather he takes walks with his wife, and sometimes goes to the movies.  A mental status exam showed that the Veteran was alert, attentive, and oriented, cooperative and reasonable, neatly dressed with appropriate grooming.  The Veteran showed normal speech, and had an irritable mood.  The Veteran denied suffering from hallucinations, illusions, or suicidal/homicidal behavior.  The Veteran exhibited normal coherent thoughts, with good judgment, insight, and had memory intact.  In conclusion, the Veteran did not meet the diagnostic criteria for a major depressive episode, and his predominant symptom, is dysphoria/irritability surrounding his medical conditions.  A diagnosis of depressive disorder NOS was deemed to be the most applicable.  The Veteran seemed motivated for treatment.  The Veteran was assigned a GAF of 55.   

In follow-up, the Veteran identified strategies to help alleviate his anxiety.  The Veteran reported that he found therapy to be a helpful outlet for his emotions.  Medical staff stated that the Veteran continued to look motivated in his treatment.  The Veteran was assessed with depressive disorder, not otherwise specified, had slightly blunted affect with some demonstrated sadness and anger.  The Vetera showed a stable mood, and no suicidal or homicidal symptoms.  

A March 2011 psychology outpatient note is of record.  The Veteran showed interest and cooperation with his mental health treatment.  The Veteran was assessed with depressive disorder, NOS and he continued to present with slightly blunted affect with some sadness and anger appropriate to context.  The Veteran's mood was stable and no suicidal or homicidal ideation was reported.  

In March 2011 the Veteran underwent a VA mental disorders examination.  The examiner noted a review of the Veteran's past medical history and VA examination in November 2007.  The examiner reviewed the Veteran's present medical history which showed medication and treatment to reduce the Veteran's anxiety.  The Veteran symptoms included: trouble sleeping, less irritable now than in years past, increased depression, and continued anger toward his son.  The Veteran also complained about having troubled controlling his emotions.  The Veteran appeared clean, was cooperative, had normal affect, had intact attention, was oriented to person time and place.  The Veteran did not suffer from delusions or hallucinations, showed good judgment, and had insight.  The Veteran did not exhibit inappropriate behavior, did not suffer from panic attacks, and had good impulse control.  In review of the Veteran's activities of daily living, the examiner stated that the Veteran had occasional problems with temper and getting lost when he drives.  The Veteran had problems toileting due to his physical problems which caused him embarrassment.  The Veteran had normal remote memory, and mildly impaired recent, and immediate memory.  The examiner stated that the Veteran often found himself forgetting things even with lists.  The Veteran was deemed fully competent for VA financial purposes.  A potential PTSD stressor was noted, but it was stated that the Veteran did not have sufficient symptoms for a full diagnosis of PTSD.  In summary, the examiner determined that the Veteran did not have total occupational and social impairment, and found that the Veteran's symptoms cause deficiencies with regard to his thinking, family relations, work, and mood.   

In February 2012, a letter from G.C., a Licensed Clinical Social Worker (LCSW) was received.  The LCSW stated that the Veteran was treated for generalized anxiety disorder, depressive disorder, and psychosocial stressors.  The LCSW stated that the Veteran presented with dysphoric mood and social anxiety related to his medical conditions, and also endorsed anhedonia, nightly sleep disturbance, some restlessness, difficulty concentrating, and short term memory complaints.  The letter also stated that the Veteran was hospitalized for increased blood pressure as a result of his anxiety and stress due to the delay in hearing about his benefits claim.  

In February 2015 the Veteran underwent a VA mental disorders Disability Benefits Questionnaire (DBQ).  The Veteran's history of unspecified depressive disorder, and generalized anxiety disorder were noted.  It was also determined that the Veteran's psychological symptoms are impossible to differentiate to a specific diagnosis.  It was determined that the Veteran's psychological symptoms resulted in occupational and social impairment with deficiencies in most areas.  At the DBQ, the Veteran reported that his primary issues were depression, anxiety, and insomnia.  The Veteran also stated that he had trouble with memory and that his wife needs to help him stay organized.  The Veteran denied any suicidal or homicidal ideation.  In review of symptoms the Veteran suffered from: depressed mood, anxiety, near-continuous panic or depression, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran was well groomed, pleasant, and cooperative.  The Veteran's mood was anxious and stressed.  The Veteran had linear and goal directed thoughts, with normal and articulated speech.  The Veteran was deemed competent and capable of managing his own financial affairs.  In summary the examiner stated that the Veteran reported significant social impairment (isolation, no friends, and estrangement from family, with restricted social activities) and work impairment.     

Based on the evidence of record, the Board finds that the Veteran's acquired psychiatric disorder was appropriately rated for the entire period on appeal.  The Board finds that all psychiatric symptoms manifested by the Veteran during the course of this appeal, which were attributed to various Axis I psychiatric diagnoses, are attributable to the diagnosis of generalized anxiety for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).  For the period prior to March 23, 2011 the Veteran's 30 percent disability rating is adequate.  Of the listed suggested symptoms for a 50 percent disability rating, the Veteran had not experienced: problems with his speech, panic attacks more than once a week, difficulty in understanding complex commands, nor impairment of judgment or abstract thinking.  The clinical evidence shows that the Veteran was functioning well with his wife, had contact with his son, and stated that he had a good relationship with his neighbor.  The Board also notes that the Veteran was assigned a GAF of 70 at his November 2007 VA examination. 

While true, that the Veteran had disturbances in mood with irritability, depressed mood, impaired sleeping, and concentration and memory issues, these symptoms would not have impacted his potential occupational functioning to the degree of reduced reliability and reduced productivity.  The Veteran's social impairment prior to March 2011 shows that he was able to have positive personal relationships with his wife, had contact with some family, had a desire to his see his grandchildren, and had productive relationships with medical professionals.  Prior to March 2011, the Veteran did not show difficulty in establishing and maintaining effective social relationships.  At times it may had been difficult for the Veteran to engage in social relationships, though the overall disability picture shows that he did have the ability to have functioning social relationships.  

The Veteran's February 2011 VAMC records show that he cooperated and was motivated in his treatment with medical staff.  While the Veteran complained of problems with memory and concentration prior to March 2011, the Veteran's memory was not so severe that he only had retention of highly learned material.  The Veteran gave an impression of forgetfulness, eventually remembering what he had to do, or where to go, and did not show a complete inability to remember to complete tasks.  Thus, the Veteran's memory loss was only mild prior to March 2011.  Furthermore, the Veteran's continued reports of sleep impairment, is symptomatology specifically contemplated in the 30 percent disability criteria.  The Veteran's depressed mood, anxiousness, and mild memory loss are also specifically contemplated in the 30 percent criteria.  Prior to March 2011, the Veteran's symptoms were insufficient in severity to produce the level of social and occupational impairment contemplated by a 50 percent evaluation.  Further, none of the criteria for a 70 percent or 100 percent rating were demonstrated, nor could one conclude that existing psychiatric symptoms would have been best approximated by a 70 percent or 100 percent rating.  

The evidence of record shows that effective March 23, 2011, the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood which warrants a 70 percent disability rating.  The VA examiner determined that the Veteran's psychological symptoms affected his thinking in that he had difficulty concentrating and some memory problems, his family relations in that he is distanced from his son, his work in that he previously had anger and irritable at work which resulted in disciplinary problems, and that he had difficulty getting along with others, and his mood because the Veteran is generally anxious and depressed.  

The evidence of record does not show that the Veteran has total occupational and social impairment.  The Veteran is not disoriented to place and time, does not have gross impairment in thought or communication, does not have severe memory loss of key facts and people in his life, is non-violent, does not have hallucinations nor does he have suicidal or homicidal ideations. The Veteran has also not shown poor hygiene, has shown a willingness to cooperate with medical staff, and has been deemed capable to handle his own finances.  Thus the Veteran's symptoms do not meet the criteria for a 100 percent disability rating under Diagnostic Code 9411.

Given the variety of ways in which the rating schedule contemplates psychological symptoms, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's acquired psychological disorders because the rating criteria reasonably describe his disability level and symptomatology with regard to his specific symptoms of anger, depression, irritability, memory loss, sleep impairment, anxiousness, concentration problems, and provides for consideration of the impact of all his symptoms to the Veteran's social and occupational functioning.  This is so, even when the disabilities are considered in the aggregate.  Johnson  v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran is already in receipt of a TDIU such that further consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not necessary.

Status Post Vagotomy and Pyloroplasty For Gastric Ulcer

The Veteran has been assigned a 40 percent rating for his gastrointestinal disability effective from September 2007, and a 60 percent rating effective from February 2015 under 38 C.F.R. § 4.114, Diagnostic Code 7308 for postgastrectomy syndrome.  The Veteran submitted a claim for increase in September 2007, and seeks the maximum rating for the entire appeal period.   

Under Diagnostic Code 7308, a 20 percent rating is warranted for mild postgastrectomy syndrome with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  A 40 percent rating is warranted for moderate postgastrectomy syndrome with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is assigned for severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 7308.

In the Veteran's claim for gastrointestinal increase received in September 2007, the Veteran stated that he suffers from acid reflux daily, and has diarrhea often. 

A VA primary care outpatient note from December 2006 is associated with the record.  The Veteran presented with recurrent reflux symptoms for a routine follow up.  The Veteran stated that his diarrhea persisted, worse on some days but is largely unchanged.  The Veteran did not show any interest in making the recommended changes to his diet.  The medical staff noted symptoms of GERD, well controlled sugars, denied abdominal pain, denied nausea or vomiting, denied constipation, denied urinary symptoms, denied hematuria, and denied dysuria.  A VA primary care outpatient note from July 2007 is associated with the record.  The Veteran stated that his diarrhea persists, and still had no interest in changing his diet.  The Veteran's sugars were well controlled and under 120.

A VA emergency department note from October 2007 is associated with the record.  The Veteran had a chief complaint of hematuria three times during the night.  The Veteran reported dull pain on urination.  The Veteran did not have stream problems, hesitancy, incontinence, or retention.  The Veteran also denied right groin pain, and no back or abdominal pain.  The Veteran denied melena, hematochezia, hemoptysis, and hematemesis, and stated that occasionally will have blood in toilet paper from hemorrhoids.  The Veteran stated that he suffers from diarrhea, and dumping syndrome.

In December 2007 the Veteran underwent a VA stomach examination.  The examiner reviewed the Veteran's medical history of partial gastrectomy and vagotomy.  The Veteran stated that he had three bowel movements a day, with two typically being loose.  The Veteran also stated that he has had difficulty maintaining weight and that he has weighed 150 pounds since 2002.  The Veteran stated that he suffers from mild nausea post meals but does not vomit, and that he suffers from severe heartburn daily.  The Veteran also relayed having pernicious anemia, and stated that he has stomatitis.  The Veteran stated that he has had the same symptoms for years and has learned to cope, and that he did not have any new, worsened or changes to his symptoms.  The examiner did not find a history of hospitalization or surgery, nor a history of trauma.  The Veteran also denied any periods of incapacitation due to stomach or duodenal disease, and no episodes of abdominal colic, nausea or vomiting, and abdominal distension.  The Veteran denied episodes of hematemesis or melena, and denied vomiting.  The Veteran stated that he experienced nausea daily.  On physical examination, the Veteran did not show any signs of weight loss, malnutrition, or anemia.  In diagnosis, the Veteran was found to have GERD with Barrett's esophagitis with no significat effects on his usual occupation.  The Veteran was also found to have a diagnosis of residuals of partial gastrectomy and vagotomy which manifests in correctable pernicious anemia and dumping syndrome.  

VAMC records from September 2010 show that the Veteran received follow up care for his diet controlled diabetes mellitus type II, and cystinuria with recurrent nephrolithiasis.  The Veteran denied hematuria, dysuria, stated that he had a change in frequency to his nausea and vomiting, fevers, and chills with intermittent right flank pain.  Medical records show that the Veteran's heartburn is well controlled with medication.  The Veteran also suffered from chronic sweats.  It was shown that the Veteran had a kidney stone in February 2009.  

A VA gastroenterology note from March 2011 is associated with the record.  Medical staff stated that the Veteran had a history of GERD symptoms of heartburn, and reflux with throat irritation.  The Veteran stated that he suffered from dumping syndrome and increased diarrhea.  The Veteran complained of both painful and difficulty swallowing.  The Veteran denied vomiting or weight loss, and stated that he felt like liquids were not going into his stomach.  It was noted that the Veteran had blood in his stool in the past, which was attributed to hemorrhoids.  The Veteran did not have complaints of hard stool, or difficulty with evacuation.  The Veteran did state that he experiences diarrhea twice a day for the past two years.  In assessment, the medical staff stated that the Veteran's diarrhea after meals was too quick for gastric dumping alone, and was more suggestive of a gastrocolic reflex.

In July 2011 the Veteran was seen again for his gastroenterology condition by VA.  In review of a gastro endoscopy, medical staff stated that the Veteran had severe GERD, or possible eosinophilic esophagitis, and intestinal metaplasia.  Two weeks after the endoscopy, the Veteran had chest pain radiation to his lower back, especially on his right, and nausea.  In assessment, the medical staff stated that the Veteran's gastric emptying is consistent of nausea, vomiting, constipation, straining of stool, intermittent diarrhea, and alkaline reflux.  The assessment also concluded that the Veteran's lack of energy after meals and post-prandial problems including dysopia and diarrhea are consistent with common post-antrectomy and the dumping syndrome.  

In February 2015, the Veteran underwent a stomach and duodenal conditions DBQ.  The Veteran's gastroenterology conditions were diagnosed.  In review of the Veteran's medical history, the examiner noted the Veteran's bleeding peptic ulcers, the Veteran's endoscopies, and colonoscopy.  The examiner noted that the Veteran used B10 and folic acid.  The examiner determined that the Veteran had recurring symptoms that are not severe four or more times a year, which last less than a day.  The examiner noted that the Veteran suffers from abdominal pain, which is pronounced and only partially relieved by standard ulcer therapy, anemia, weight loss (the Veteran's baseline weight was 154 pounds, and current weight was 145 pounds), and transient nausea occurring four or more times a year for less than a day.  The examiner noted that the Veteran's symptoms do not cause incapacitating episodes.   In review of the Veteran's postgastrectomy syndrome, the examiner stated that the Veteran's symptoms were a moderate severity characterized by less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  The examiner determined that the Veteran's stomach conditions did not impact his ability to work.         

Based on the evidence of record, the Board concludes that the evidence demonstrates that the Veteran's status post vagotomy and pyloroplasty for gastric ulcer was productive of severe symptoms associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia and finds that the service-connected disability picture more closely resembled the criteria for a 60 percent rating.  The Board finds in reaching that conclusion that the overall severity of the service connected status post vagotomy and pyloroplasty for gastric ulcer is not shown to have significantly changed during the course of his appeal.  In this regard, his gastrointestinal disability has been generally manifested by persistently recurrent epigastric distress,  reflux, difficulty swallowing, sleep disturbance caused by esophageal reflux, anemia, nausea,  and diarrhea with dumping syndrome.

Affording the benefit of the doubt, the Board finds that a 60 percent rating, but no higher, for status post vagotomy and pyloroplasty for gastric ulcer is warranted pursuant to DC 7308.  The Veteran's disability has not been shown to involve any factors that provide the basis for any higher rating under any other provision of VA's rating schedule.  Thus, a rating in excess of 60 percent is not warranted.  The 60 percent rating is the maximum schedular rating for gastrointestinal disability evaluated pursuant to DC 7308.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant referral for consideration of the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2015).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors provided by the regulation as governing norms such as frequent hospitalization or marked interference with employment.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration.  Here, the symptoms and effects, including nausea, reflux, diarrhea with dumping syndrome, and anemia are fully contemplated by the applicable rating criteria.  Therefore, the Board finds that referral for extraschedular consideration is not required.    

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Veteran is already in receipt of a TDIU such that further consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not necessary.



ORDER

 Entitlement to an increased evaluation in excess of 30 percent for an acquired psychiatric disorder, prior to March 23, 2011 is denied.

Entitlement to an increased evaluation in excess of 70 percent for an acquired psychiatric disorder, beginning from March 23, 2011 is denied.

Entitlement to an increased rating of 60 percent, but not higher, for status post vagotomy and pyloroplasty for gastric ulcer is granted, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


